MEMORANDUM**
Michael Anthony Yurosko appeals his guilty plea conviction and 60-month sentence for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
In his plea agreement Yurosko waived the right to appeal his conviction and sentence, as long as the sentence imposed was consistent with statutory and guideline provisions. Yurosko’s 60-month sentence is consistent with the maximum statutory penalty of 120 months. 18 U.S.C. § 924(a)(2) (2003). It also is within the applicable guideline range of 57-71 months, because the district court properly treated his two prior drug conviction as unrelated. See United States v. Gallegos-Gonzalez, 3 F.3d 325, 328 (9th Cir.1993). Therefore, the appeal waiver applies, and we dismiss the appeal. See United States v. Anglin, 215 F.3d 1064, 1066 (9th Cir. 2000).
The district court had a sufficient factual basis to accept Yurosko’s guilty plea because he admitted his prior felony conviction at the change of plea hearing.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.